 
Exhibit 10.1
 
EXECUTION COPY
 
INDIA GLOBALIZATION CAPITAL, INC.
Common Stock
AT-THE-MARKET (“ATM”) AGENCY AGREEMENT
May 20, 2016
INDIA GLOBALIZATION CAPITAL, INC., a Maryland corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time through IFS SECURITIES, INC. (doing business as Brinson
Patrick, a division of IFS Securities, Inc.), as sales agent (the “Agent”),
shares of the Company’s common stock, par value $.0001 per share (the “Common
Shares”), having an aggregate offering price of up to $10,000,000 on the terms
set forth in this agreement (this “Agreement”).
1. DEFINITIONS
1.1           Certain Definitions.  For purposes of this Agreement, capitalized
terms used herein and not otherwise defined shall have the following respective
meanings:
“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agency Period” means the period commencing on the Effective Date and expiring
on the earliest to occur of (x) the date on which the Agent shall have sold the
Maximum Program Amount pursuant to this Agreement, (y) the date this Agreement
is terminated pursuant to Article VII and (z) the third anniversary of the date
of the Effective Date.
“Agent” has the meaning set forth in the introductory paragraph of this
Agreement.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Annual Report” has the meaning set forth in Section 3.02.
“Base Prospectus” has the meaning set forth in Section 3.01.
“Code” has the meaning set forth in Section 3.21.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Shares” has the meaning set forth in the introductory paragraph of this
Agreement.
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
“Debt Repayment Triggering Event” has the meaning set forth in Section 3.15.
“Default” has the meaning set forth in Section 3.15.
“Effective Date” has the meaning set forth in Section 2.01(b).
“Environmental Laws” has the meaning set forth in Section 3.28.
“ERISA” has the meaning set forth in Section 3.29.
1

--------------------------------------------------------------------------------



“ERISA Affiliate” has the meaning set forth in Section 3.29.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
“Existing Instrument” has the meaning set forth in Section 3.15.
“FINRA” has the meaning set forth in Section 3.15.
“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable Selling
Period, which may be adjusted by the Company at any time during the Selling
Period by delivering written notice of such change to the Agent and which in no
event shall be less than $[0.25] without the prior mutual consent of the Agent
and the Company.
“Free Writing Prospectus” has the meaning set forth in Section 2.03.
“Governmental Licenses” has the meaning set forth in Section 3.18.
“Hazardous Materials” has the meaning set forth in Section 3.28.
“Issuance” means each occasion on which the Company elects to exercise its right
to deliver an Issuance Notice requiring the Agent to use its commercially
reasonable efforts to sell the Common Shares as specified in such Issuance
Notice, subject to the terms and conditions of this Agreement.
“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent with respect to any Issuance.
“Issuance Date” means any Trading Day during the Agency Period on which an
Issuance Notice is delivered pursuant to Section 2.02(a).
“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer or the General Manager.
“Issuance Price” means the Sales Price less the Selling Commission and the
Agent’s costs and fees under Section 2.04.
“Issuance Supplement” has the meaning set forth in Section 3.01.
“Intellectual Property Rights” has the meaning set forth in Section 3.17.
“Investment Company Act” has the meaning set forth in Section 3.21.
“Material Adverse Change” has the meaning set forth in Section 3.07.
“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (1) $10,000,000 and (2) the aggregate amount of Shares registered
under the Registration Statement, provided, however, that in no event shall the
Maximum Program Amount exceed the amount permissible to be sold by the Company
pursuant to General Instruction I.B.6. to Form S-3.
“Maximum Reimbursement Amount” has the meaning set forth in Section 2.04(b).
“Money Laundering Laws” has the meaning set forth in Section 3.33.
“OFAC” has the meaning set forth in Section 3.34.
“Original Registration Statement” has the meaning set forth in Section 3.01.
“PCAOB” has the meaning set forth in Section 3.08.
“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.
“Principal Market” means NYSE MKT or such other national securities exchange on
which the Common Shares, including any Shares, are then listed.
2

--------------------------------------------------------------------------------



“Prospectus” has the meaning set forth in Section 3.01.
“PTO” has the meaning set forth in Section 3.17.
“Registration Statement” has the meaning set forth in Section 3.01.
“Regulation M” has the meaning set forth in Section 3.23.
“Related Judgment” has the meaning set forth in Section 8.07.
“Related Proceedings” has the meaning set forth in Section 8.07.
“Representation Date” has the meaning set forth in the introductory paragraph of
Article III.
“Rule 102” has the meaning set forth in Section 4.15.
“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement, whether on the Principal Market in the case of
ordinary brokers’ transactions or as otherwise agreed by the parties in other
methods of sale.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.
“Selling Commission” means 5% of the Sales Price.
“Selling Period” means the period of Trading Days (as determined by the Company
in the Company’s sole discretion and specified in the applicable Issuance
Notice) delivered pursuant to Section 2.02(a).
“Settlement Costs” has the meaning set forth in Section 2.02(e).
“Settlement Date” means the third (3rd) business day following each Trading Day
during the Selling Period on which Shares are sold pursuant to this Agreement,
when the Company shall deliver to the Agent the amount of Shares sold on such
Trading Day and the Agent shall deliver to the Company the Issuance Price
received on such sales.
“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.
“Subsidiary” or “Subsidiaries” has the meaning set forth in Section 3.12.
“Specified Courts” has the meaning set forth in Section 8.07.
“Trading Day” means any day on which the Principal Market is open for trading.
“Triggering Event” has the meaning set forth in Section 4.13.
2. ISSUANCE AND SALE OF COMMON SHARES
2.1           (a)            Agreement Regarding Issuance and Sale of Shares. 
Upon the terms and subject to the conditions of this Agreement, the Company may
issue Shares through the Agent and the Agent shall use its commercially
reasonable efforts to place such Shares, with an aggregate Sales Price of up to
the Maximum Program Amount, based on and in accordance with such Issuance
Notices as the Company may deliver to the Agent, during the Agency Period.
(b)           Agreement Effectiveness.  This Agreement shall be deemed effective
on the date on which each of the following conditions has been satisfied (the
“Effective Date”):
(i)
the execution and delivery of this Agreement by the parties hereto; and

(ii)
the satisfaction by the Company of the conditions set forth in Section 5.01,
with the understanding that the form and substance of the legal opinions
required by Section 5.01(f) shall be in the form contained in Exhibit B.

3

--------------------------------------------------------------------------------



2.2           Mechanics of Issuances.
(a)            Issuance Notice.  Upon the terms and subject to the conditions
set forth herein, on any Trading Day during the Agency Period on which the
conditions set forth in Sections 5.01 and 5.02 shall have been satisfied, the
Company may exercise its right to request an Issuance by delivering to the Agent
an Issuance Notice; provided, however, that (i) in no event may the Company
deliver an Issuance Notice to the extent that the sum of (x) the Sales Price of
the requested Issuance Amount, plus (y) the aggregate Sales Price of all Shares
issued under all previous Issuances effected pursuant to this Agreement, would
exceed the Maximum Program Amount; and (ii) prior to delivery of any Issuance
Notice, the Selling Period for any previous Issuance Notice shall have expired
or been terminated. An Issuance Notice shall be considered delivered on the
Trading Day that it is received by email to the persons identified in Section
8.04 and confirmed by the Company by telephone (including a voicemail message to
the persons identified in Section 8.04), with the understanding that, with
adequate prior written notice, the Agent may modify the list of such persons
from time to time.
(b)           Agent Efforts.  Upon the terms and subject to the conditions set
forth in this Agreement, upon the receipt of an Issuance Notice, the Agent will
use its commercially reasonable efforts consistent with its normal sales and
trading practices to place the Shares, subject to, and in accordance with the
information specified in, the Issuance Notice into the Principal Market and
otherwise in accordance with the terms of such Issuance Notice, unless the sale
of the Shares described therein has been suspended, cancelled or otherwise
terminated in accordance with the terms of this Agreement.  For the avoidance of
doubt, the parties to this Agreement may modify an Issuance Notice at any time
provided they both agree in writing to any such modification.
(c)            Method of Offer and Sale.  The Shares may be offered and sold (i)
in privately negotiated transactions (if and only if the parties hereto have so
agreed in writing) or (ii) by any other method or payment permitted by law
deemed to be an “at the market” offering as defined in Rule 415 under the
Securities Act, including sales made directly on the Principal Market or sales
made to or through a market maker or through an electronic communications
network.  Nothing in this Agreement shall be deemed to require either party to
agree to the method of offer and sale specified in the preceding sentence, and
the method of placement of any Shares by the Agent shall be at the Agent’s
discretion.  The parties acknowledge and agree that in effecting the “at the
market” transactions under this Agreement, the Agent will make the sales on an
agency basis and not take ownership of the shares sold or otherwise act on a
principal basis.
(d)            Confirmation to the Company.  The Agent will provide written
confirmation to the Company pursuant to Section 8.04 no later than the opening
of the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of Shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.
(e)            Settlement.  Each Issuance will be settled on the applicable
Settlement Date for such Issuance and, subject to the provisions of Article V,
on or before each Settlement Date, the Company will, or will cause its transfer
agent to, electronically transfer the Shares being sold by crediting a trading
account at a clearing agent designated by the Agent to facilitate the
transactions contemplated by this Agreement, and upon by the parties hereto and,
upon receipt of such Shares, which in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form, the Agent will deliver
the related Issuance Price in same day funds delivered to an account designated
by the Company prior to the Settlement Date.  At each Settlement Date, the
Company shall be deemed to have affirmed each representation, warranty, covenant
and other agreement contained in this Agreement.  The Company shall be solely
responsible for all DWAC and other fees, costs and expenses arising from the
transfer of Shares in accordance with this Agreement (“Settlement Costs”), and
in furtherance of the foregoing, the Company shall, prior to the first Issuance,
instruct its transfer agent to bill the Company (and not the Agent) for all
Settlement Costs.
(f)             Suspension or Termination of Sales.  Consistent with standard
market settlement practices, the Company or the Agent may, upon notice to the
other party hereto in writing or by telephone (confirmed immediately by
verifiable email pursuant to Section 8.04), suspend any sale of Shares, and the
Selling Period shall immediately terminate; provided, however, that (i) such
suspension and termination shall not affect or impair either party’s obligations
with respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (ii) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale, the Company shall still be obligated to comply with
Section 2.04 regarding the payment of the applicable Selling Commission; and
(iii) if the Company defaults in its obligation to deliver Shares on a
Settlement Date, the Company agrees that it will hold the Agent harmless against
any loss, claim, damage or expense (including, without limitation, penalties and
interest), as incurred, arising out of or in connection with such default by the
Company and pay the Agent any commission to which it would be otherwise entitled
absent such default.  The parties hereto acknowledge and agree that, in
performing its obligations under this Agreement, the Agent may borrow Common
Shares from stock lenders, and may use the Shares to settle or close out such
borrowings.  The Company agrees that no such notice shall be effective against
the Agent unless it is made to one of the individuals named in Section 8.04.
4

--------------------------------------------------------------------------------



(g)            No Guarantee of Placement, Etc.  The Company acknowledges and
agrees that (i) there can be no assurance that the Agent will be successful in
placing Shares and (ii) the Agent will incur no liability or obligation to the
Company or any other Person if it does not sell Shares.  In acting hereunder,
the Agent will not be obligated to purchase any Shares for its own account or
otherwise and will be acting as agent for the Company and not as principal.
2.3           Use of Free Writing Prospectus.  Neither the Company nor the Agent
has prepared, used, referred to or distributed, or will prepare, use, refer to
or distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).
2.4           Fees.  (a) As compensation for services rendered, on or before
each Settlement Date, the Company shall pay to the Agent the Selling Commission
regarding the applicable Issuance Amount (including with respect to any
suspended or terminated sale pursuant to Section 2.02(f)), which shall be
withheld from the sales proceeds on each Settlement Date.
(b)            Reimbursement of Expenses.  The Company agrees, whether or not
any Shares are placed or sold pursuant to this Agreement, to pay all costs, fees
and expenses incurred by the Agent (including fees and expenses of the Agent’s
counsel) in connection with the performance of the Agent’s obligations
hereunder, including, without limitation, all Settlement Costs that the Company
fails to pay in accordance with Section 2.02(e).  The Company and the Agent
agree that the amount of all such costs, fees and expenses to be reimbursed by
the Company (other than Settlement Costs) shall be equal to $10,000 (the
“Maximum Reimbursement Amount”), which shall be paid upon the completion of the
documentation necessary to commence the sale of Shares hereunder; provided that,
if the sale of Shares by the Company is not commenced according to the terms of
this Agreement, whether as a result of the termination of this Agreement or
otherwise, the Company’s obligation to reimburse the Agent for such expenses
will be limited to expenses actually incurred by the Agent.  Notwithstanding the
foregoing, if the Company fails to pay any Settlement Costs incurred in
connection with sales of Shares as required by Section 2.02(e), and such costs
are paid by the Agent (which it may do on behalf of the Company in its sole
discretion), the Agent shall have the right to deduct any such amount from the
Sales Price received from the sale of Shares by the Company hereunder,
regardless of whether such deduction would require the Company to reimburse
costs, fees and expenses of the Agent in excess of the Maximum Reimbursement
Amount.  The reimbursement of the Agent’s expenses pursuant to this paragraph
shall be paid by wire transfer of immediately available funds to an account or
accounts designated by the Agent.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Agent that as of (1) the Effective
Date, (2) each Issuance Date, (3) each Settlement Date and (4) any time that the
Registration Statement or the Prospectus shall be amended or supplemented (each
of the times referenced above is referred to herein as a “Representation Date”),
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto) on or before a
Representation Date:
3.1           Registration Statement.  The Company has prepared and filed with
the Commission a shelf registration statement on Form S-3 (File No. 333201822)
that contains a base prospectus (the “Base Prospectus”).  Such registration
statement registers the issuance and sale by the Company of the Shares under the
Securities Act.  Such registration statement (and any further registration
statements that may be filed by the Company for the purpose of registering
additional Shares to be sold pursuant to this Agreement), including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, including all documents incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3 under the
Securities Act as from time to time amended or supplemented, is herein referred
to as the “Registration Statement,” and the prospectus constituting a part of
such registration statement, together with any prospectus supplement and any
pricing supplement filed with the Commission pursuant to Rule 424(b) under the
Securities Act relating to a particular issuance of the Shares (each, an
“Issuance Supplement”), including all documents incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3 under the
Securities Act, in each case, as from time to time amended or supplemented, is
referred to herein as the “Prospectus,” except that if any revised prospectus is
provided to the Agent by the Company for use in connection with the offering of
the Shares that is not required to be filed by the Company pursuant to Rule
424(b) under the Securities Act, the term “Prospectus” shall refer to such
revised prospectus from and after the time it is first provided to the Agent for
such use.  The Registration Statement at the time it originally became effective
is herein called the “Original Registration Statement.”  As used in this
Agreement, the terms “amendment” or “supplement” when applied to the
Registration Statement or the Prospectus shall be deemed to include the filing
by the Company with the Commission of any document under the Exchange Act after
the date hereof that is or is deemed to be incorporated therein by reference.
5

--------------------------------------------------------------------------------



All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date.
3.2           Compliance with Registration Requirements. (a) At the time the
Registration Statement was originally declared effective and at the time the
Company’s Annual Report on Form 10K for the fiscal year ended March 31, 2015
(the “Annual Report”) was filed with the Commission, the Company met the then
applicable requirements for use of Form S-3 under the Securities Act; (b) The
Original Registration Statement became effective on April 8, 2015.  The Company
has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information.  No stop order suspending
the effectiveness of the Registration Statement is in effect and no proceedings
for such purpose have been instituted or are pending or, to the knowledge of the
Company, are contemplated or threatened by the Commission, and any request on
the part of the Commission for additional information has been complied with. 
The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or Section 8(e) of the Securities Act, and the
Company is not the subject of a pending proceeding under Section 8A of the
Securities Act in connection with the offering and sale of the Shares; (c) The
Registration Statement, as amended, complies in all material respects with the
requirements of the Securities Act, and the Registration Statement, as amended,
does not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.  The Prospectus, as amended or supplemented, conforms in
all material respects to the requirements of the Securities Act and does not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. There are no contracts or other
documents required to be described in the Prospectus or to be filed as exhibits
to the Registration Statement that have not been described or filed as required.
The representations and warranties in this Section 3.02 shall not apply to
statements in or omissions from the Registration Statement or any post-effective
amendment thereto or the Prospectus or any amendments or supplements thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by the Agent expressly for use in the Registration Statement
or any post-effective amendment thereto or the Prospectus or any amendment or
supplement thereto; (d) At the time of filing the Original Registration
Statement, at the earliest time thereafter that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Securities Act) of the Shares, and at the date hereof, the Company was not
and is not an “ineligible issuer,” as defined in Rule 405 under the Securities
Act.
3.3           Incorporated Documents; Exchange Act Compliance.  The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, at the time they were or hereafter are filed with
the Commission, complied and will comply in all material respects with the
requirements of the Exchange Act, as applicable, and, when read together with
the other information in the Prospectus, (i) at the time the Original
Registration Statement became effective, (ii) at the Effective Date, (iii) at
each Issuance Date and (iv) at each Settlement Date, did not, do not and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
Company has been subject to the requirements of Section 12 of the Exchange Act
during the period commencing 12 months preceding the filing of the Registration
Statement and ending on the date hereof (the “Reporting Period”) and during such
Reporting Period the Company has timely filed all material and reports required
under Sections 13(a), 13(c) 14 and/or 15(d) of the Exchange Act.  All such
materials and reports conformed in form and substance to the requirements of the
Exchange Act and the rules and regulations thereunder.
3.4           Authorization, Execution, Delivery.  This Agreement has been duly
authorized, executed and delivered by the Company.
3.5           Authorization of the Shares.  The Shares have been duly authorized
for issuance and sale pursuant to this Agreement and, when issued and delivered
by the Company pursuant to this Agreement, will be validly issued, fully paid
and nonassessable; the Shares conform in all material respects to the
description thereof in the Registration Statement and the Prospectus, and such
description conforms to the rights set forth in the Company’s Amended and
Restated Articles of Incorporation and By-Laws; no holder of the Shares shall be
subject to any personal liability solely by reason of being such a holder; and
the issuance and sale of the Shares is not subject to any preemptive rights,
rights of first refusal or other similar rights to subscribe for or purchase the
Shares.
3.6           No Applicable Registration or Other Similar Rights.  Except as set
forth in the Registration Statement and the Prospectus, there are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement.
6

--------------------------------------------------------------------------------



3.7           No Material Adverse Change.  Except as otherwise disclosed in the
Registration Statement and the Prospectus, subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus:
(i)  there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and the Subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company and the Subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business or entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other Subsidiaries, any of the Subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
the Subsidiaries of any class of capital stock.
3.8           Independent Accountants.  AJSH & Co., who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the consolidated financial statements of the Company and the
related notes thereto) and supporting schedules filed with the Commission as a
part of the Registration Statement and included in the Prospectus, are, to the
knowledge of the Company, after due inquiry, (i) independent public or certified
public accountants as required by the Securities Act and the Exchange Act, (ii)
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 201 of Regulation SX and (iii) a registered public
accounting firm as defined by the Public Company Accounting Oversight Board (the
“PCAOB”) whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn.
3.9           Preparation of the Financial Statements.  The financial statements
filed with the Commission as a part of the Registration Statement and included
in the Prospectus present fairly, in all material respects, the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  The supporting schedules included in the Registration Statement
present fairly, in all material respects, the information required to be stated
therein.  Such financial statements and supporting schedules have been prepared
in conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto.  No other
financial statements or supporting schedules are required to be included in the
Registration Statement or the Prospectus.  The financial data set forth in or
incorporated by reference into the Prospectus under the caption “Selected
Financial Data” fairly presents, in all material respects, the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Registration Statement and the Prospectus.  To the
knowledge of the Company, no person who has been suspended or barred from being
associated with a registered public accounting firm, or who has failed to comply
with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements, supporting schedules or other financial data filed with the
Commission as a part of the Registration Statement and included in the
Prospectus.
3.10         Company’s Accounting System.  The Company and each of its
subsidiaries make and keep accurate books and records and maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  There has not been and is no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and since
March 31, 2015, there has been no change in the Company’s internal control over
financial reporting that has materially and adversely affected, or is reasonably
likely to materially and adversely affect, the Company’s internal control over
financial reporting.  The Company is not an “accelerated filer” as defined in
Rule 12b2 under the Exchange Act.
3.11         Incorporation and Good Standing of the Company.  The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Maryland and has the power and authority
(corporate or other) to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to be
so qualified and in good standing would not, individually or in the aggregate,
result in a Material Adverse Change.
7

--------------------------------------------------------------------------------



3.12         Incorporation and Good Standing of the Company’s Subsidiaries. 
Each “significant subsidiary” of the Company (as such term is defined in
Rule 1-02 of Regulation SX) (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized and is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing has not resulted, or would not
reasonably be expected to result, in a Material Adverse Change; except as
otherwise disclosed in or contemplated by the Prospectus, all of the issued and
outstanding capital stock of each such Subsidiary has been duly authorized and
validly issued, is fully paid and nonassessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge or lien that reasonably would be expected to result in a
Material Adverse Change; none of the outstanding shares of capital stock of any
Subsidiary was issued in violation of the preemptive or similar rights of any
security holder of such Subsidiary that reasonably would be expected to result
in a Material Adverse Change.  The only subsidiaries of the Company are the
subsidiaries listed in the section titled “Business – Background of India
Globalization Capital, Inc. (IGC)” in the Annual Report.
3.13         Capitalization and Other Capital Stock Matters.  The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Prospectus, as of the date so presented (other than for subsequent issuances, if
any, pursuant to employee benefit plans described in the Prospectus or upon the
exercise of outstanding options or warrants described in the Prospectus).  The
capital stock of the Company, including the Shares, conforms in all material
respects to the description thereof contained in the Prospectus.  All of the
issued and outstanding shares of Common Shares have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws.  None of the outstanding
Common Shares was issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company.  There are no authorized or outstanding options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company other than those accurately described in the Prospectus. 
The description of the Company’s stock option, stock bonus and other stock plans
or arrangements, and the options or other rights granted thereunder, set forth
in the Prospectus accurately and fairly presents the information required to be
shown with respect to such plans, arrangements, options and rights.
3.14         Stock Exchange Listing.  The Common Shares are duly listed, and
admitted and authorized for trading on NYSE MKT, and the Shares are or, upon
issuance, will be duly listed, and admitted and authorized for trading on NYSE
MKT, subject only to official notice of issuance.
3.15         Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any of the
Subsidiaries is in violation of its charter or bylaws or operating agreement or
similar organizational document, as applicable, or is in default (or, with the
giving of notice or lapse of time, would be in default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company or any of the Subsidiaries is a party
or by which it or any of them may be bound (including, without limitation, any
credit agreement, indenture, pledge agreement, security agreement or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness of the Company or any of the Subsidiaries), or to which any of the
property or assets of the Company or any of the Subsidiaries is subject (each,
an “Existing Instrument”), except for such Defaults as would not, individually
or in the aggregate, result in a Material Adverse Change.  The Company’s
execution, delivery and performance of this Agreement, consummation of the
transactions contemplated hereby and by the Prospectus and the issuance and sale
of the Shares (i) have been duly authorized by all necessary corporate action
and will not result in any violation of the provisions of the charter or bylaws,
operating agreement or similar organizational document of the Company or any
Subsidiary, as applicable, (ii) will not conflict with or constitute a breach
of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of the Subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, Defaults or Debt Repayment Triggering Events as would
not, individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any Subsidiary.  No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this Agreement
and consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable state securities or blue sky
laws; provided, however, the Company does not make any representation as to any
required consent, approval, authorization or other order of, or registration or
filing with, the Financial Industry Regulatory Authority, Inc. (“FINRA”).As used
herein, a “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of the
Subsidiaries.
8

--------------------------------------------------------------------------------



3.16         No Material Actions or Proceedings.  Except as otherwise disclosed
in the Prospectus, there are no legal or governmental actions, suits,
investigations, inquiries or proceedings pending or, to the Company’s knowledge,
threatened (i) against or affecting the Company or any of the Subsidiaries,
(ii) which have as the subject thereof property owned or leased by, or to the
Company’s knowledge, any officer or director of, the Company or any of the
Subsidiaries or (iii) relating to environmental or discrimination matters, where
in any such case (A) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement or (B) any such action, suit or proceeding is or would be material in
the context of the sale of Shares.  No material labor dispute with the employees
of the Company or any of the Subsidiaries, or, to the Company’s knowledge, with
the employees of any principal supplier, manufacturer, customer or contractor of
the Company, exists or, to the Company’s knowledge, is threatened or imminent.
3.17         Intellectual Property Rights.  The Company and the Subsidiaries
own, possess or can acquire on reasonable terms sufficient trademarks, service
marks, trade names, patents, copyrights, and any registrations and applications
for any of the foregoing, domain names, licenses, approvals, trade secrets,
know-how, inventions, technology and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct their respective
businesses as now conducted as set forth in the Prospectus (including the
commercialization of products or services described therein), except where the
failure to own, possess or acquire such rights would not, individually or in the
aggregate, result in a Material Adverse Change.  There are no third parties who
have or, to the Company’s knowledge, will be able to establish rights to any
Intellectual Property Rights owned by the Company or any Subsidiary, except for,
and to the extent of, the ownership rights of the owners of the Intellectual
Property Rights which the Prospectus discloses are licensed to the Company. 
There are no pending actions, suits, claims or proceedings that have been
asserted or, to the Company’s knowledge, threatened against the Company or any
Subsidiary challenging the Company’s or any Subsidiary’s rights in or to any
Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such action, suit, claim or proceeding. 
There are no pending or, to the Company’s knowledge, threatened actions, suits,
claims, or proceedings challenging the validity, enforceability or scope of any
Intellectual Property Rights owned by the Company or any Subsidiary, and the
Company is unaware of any facts which could form a reasonable basis for any such
action, suit, claim or proceeding.  There are no pending or, to the Company’s
knowledge, threatened actions, suits, claims or proceedings that the Company or
any Subsidiary infringes or otherwise violates, or would, upon the
commercialization of any product or service described in the Prospectus as under
development, infringe or violate, any Intellectual Property Rights of others,
and the Company is unaware of any facts which could form a reasonable basis for
any such action, suit, claim or proceeding.  The Company and the Subsidiaries
have complied in all material respects with the terms of each agreement pursuant
to which Intellectual Property Rights have been licensed to the Company or any
Subsidiary under valid and enforceable license agreements, and all such
agreements are in full force and effect.  To the Company’s knowledge, there is
no patent or patent application that contains claims that interfere with the
issued or pending claims of any of the Intellectual Property Rights owned by the
Company or any Subsidiary or that challenges the validity, enforceability or
scope of any of the Intellectual Property Rights owned by the Company or any
Subsidiary.  To the Company’s knowledge, there is no prior art that may render
any patent application filed by the Company or a Subsidiary within the
Intellectual Property unpatentable that has not been disclosed to the U.S.
Patent and Trademark Office (the “PTO”).  The Company and the Subsidiaries have
duly and properly filed or caused to be filed with the PTO or foreign and
international patent authorities all patent applications disclosed in the
Prospectus as owned by the Company or the Subsidiaries.
3.18         All Necessary Permits, etc.  The Company and each Subsidiary
possess such valid and current certificates, permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, except where failure to
possess any such Governmental License would not, individually or in the
aggregate, result in a Material Adverse Change; the Company and its Subsidiaries
are in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure to so comply would not, individually or in
the aggregate, result in a Material Adverse Change; all of the Governmental
Licenses are valid and in full force and effect, except when the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, individually or in the aggregate, result in a
Material Adverse Change; and neither the Company nor any Subsidiary has
received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such Governmental License, which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Change.
3.19         Title to Properties.  The Company and each of the Subsidiaries have
good and marketable title to all of the real and personal property and other
assets reflected as owned in the financial statements referred to in
Section 3.09 above, in each case, free and clear of any security interests,
mortgages, liens, encumbrances, equities, adverse claims and other defects,
except such as do not materially and adversely affect the value of such property
and do not materially interfere with the use made or proposed to be made of such
property by the Company or such Subsidiary.  The real property, improvements,
equipment and personal property held under lease by the Company or any
Subsidiary are held under valid and enforceable leases, with such exceptions as
are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property
by the Company or such Subsidiary.
9

--------------------------------------------------------------------------------



3.20         Tax Law Compliance.  The Company and the Subsidiaries have filed
all necessary federal, state and local and foreign income and franchise tax
returns required to be filed through the date hereof and have paid all taxes due
thereon and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them, except as may be being contested in good
faith and by appropriate proceedings, and no tax deficiency has been determined
adversely to the Company or any of the Subsidiaries which has had, nor does the
Company have any knowledge of any tax deficiency which, if determined adversely
to the Company or any of the Subsidiaries, would reasonably be expected to
result in, a Material Adverse Change.  The Company has made adequate charges,
accruals and reserves in the applicable financial statements referred to in
Section 3.09 above in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company or
any of the Subsidiaries has not been finally determined.
3.21         Company Not an “Investment Company.”  The Company is not, and will
not be, either after receipt of payment for the Shares or after the application
of the proceeds therefrom as described under “Use of Proceeds” in the
Prospectus, (i) an “investment company” (or a company controlled by an
“investment company”) within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”); or (ii) a “passive foreign investment
company” as such term is defined in the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”).
3.22         Insurance.  Each of the Company and the Subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and the Subsidiaries against theft, damage, destruction and acts of vandalism
and policies covering the Company and the Subsidiaries for product liability
claims.  The Company has no reason to believe that it or any Subsidiary will not
be able (i) to renew its existing insurance coverage as and when such policies
expire or (ii) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not result in a Material Adverse Change.
3.23         No Price Stabilization or Manipulation; Compliance with Regulation
M.  Neither the Company nor any Affiliate of the Company has taken, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of the Shares or any
other “reference security” (as defined in Rule 100 of Regulation M under the
Exchange Act (“Regulation M”)) whether to facilitate the sale or resale of the
Shares or otherwise, and has taken no action which would directly or indirectly
violate Regulation M.
3.24         Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any of the Subsidiaries or
any other person required to be described in the Prospectus that have not been
described as required.
3.25         Statistical and Market-Related Data.  The statistical, demographic
and market-related data included in the Registration Statement and the
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.
3.26         No Unlawful Contributions or Other Payments.  Neither the Company
nor any of the Subsidiaries nor, to the Company’s knowledge, any employee or
agent of the Company or any Subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Registration Statement and the Prospectus.
3.27         Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting.  The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act
Rules 13a15(e) and 15d15(e)), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(iii) are effective in all material respects to perform the functions for which
they were established.  Based on the most recent evaluation of its disclosure
controls and procedures, the Company is not aware of (i) any significant
deficiencies or material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information or (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting.  The Company is not aware of any change in its
internal control over financial reporting that has occurred during its most
recent fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
10

--------------------------------------------------------------------------------



3.28         Compliance with Environmental Laws.  Except as described in the
Prospectus or except as would not, singly or in the aggregate, result in a
Material Adverse Change, (i) neither the Company nor any of the Subsidiaries is
in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or molds (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (ii) the
Company and the Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of the Subsidiaries and (iv)
there are no events or circumstances that might reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of the Subsidiaries relating to Hazardous Materials
or any Environmental Laws.
3.29         ERISA Compliance.  The Company and the Subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, the Subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA.  “ERISA Affiliate” means,
with respect to the Company or a Subsidiary, any member of any group of
organizations described in Sections 414(b), (c), (m) or (o) of the Code of which
the Company or such Subsidiary is a member.  No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, the
Subsidiaries or any of their ERISA Affiliates.  No “employee benefit plan”
established or maintained by the Company, the Subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA).  Neither the
Company, the Subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each “employee benefit
plan” established or maintained by the Company, the Subsidiaries or any of their
ERISA Affiliates that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.
3.30         Brokers.  Except pursuant to this Agreement, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.
3.31         Dividend Restrictions.  No Subsidiary is prohibited or restricted,
directly or indirectly, from paying dividends to the Company, or from making any
other distribution with respect to such Subsidiary’s equity securities or from
repaying to the Company or any other Subsidiary any amounts that may from time
to time become due under any loans or advances to such Subsidiary from the
Company or from transferring any property or assets to the Company or to any
other Subsidiary.
3.32         Foreign Corrupt Practices Act.  Neither the Company nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the Foreign Corrupt Practices Act of 1977; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment, except for payments or
violations that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.
3.33         Money Laundering Laws.  The operations of the Company and the
Subsidiaries are, and have been conducted at all times, in compliance, in all
material respects, with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar applicable rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of the Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
11

--------------------------------------------------------------------------------



3.34         OFAC.  Neither the Company nor any of the Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
person acting on behalf of the Company or any of the Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of this offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
3.35         Sarbanes-Oxley.  The Company is in compliance, in all material
respects, with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder.
3.36         Duties, Transfer Taxes, Etc.  No stamp or other issuance or
transfer taxes or duties and no capital gains, income, withholding or other
taxes are payable by the Agent in the United States or any political subdivision
or taxing authority thereof or therein in connection with the execution,
delivery or performance of this Agreement by the Company or the sale and
delivery by the Company of the Shares.
3.37         No Association with FINRA.  Except with regards to the Company’s
interest in Midtown Partners, LLC (“Midtown”) and the Company’s Chief Financial
Officer, who is the Chief Executive Officer of Midtown, neither the Company nor
any of its Affiliates directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
or is a person associated with any member firm of FINRA.
Any certificate signed by any officer or representative of the Company or any of
its subsidiaries and delivered to the Agent or counsel for the Agent in
connection with an Issuance shall be deemed a representation and warranty by the
Company to the Agent as to the matters covered thereby on the date of such
certificate.
The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4.13 hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
4. COVENANTS
The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:
4.1           Periodic Reporting Obligations; Exchange Act Compliance.  During
the Agency Period, the Company shall file, on a timely basis, with the
Commission all reports and documents required to be filed under the Exchange Act
in the manner and within the time periods required by the Exchange Act.
4.2           Securities Act Compliance.
(a)            After the date of this Agreement through the last time that a
prospectus is required by the Securities Act (including, without limitation,
pursuant to Rule 173(d)) to be delivered in connection with sales of the Shares,
the Company shall promptly advise the Agent in writing (i) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission, (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to the
Prospectus or any document incorporated by reference therein, (iii) of the time
and date that any post-effective amendment to the Registration Statement becomes
effective and (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto, any amendment or supplement to the Prospectus or of any order
preventing or suspending the use of the Prospectus, or of any proceedings to
remove, suspend or terminate from listing or quotation the Shares from any
securities exchange upon which they are listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes.  If the Commission shall enter any such stop order at
any time, the Company will use its best efforts to obtain the lifting of such
order at the earliest possible moment.  Additionally, the Company agrees that it
shall comply with the provisions of Rule 424(b) and Rule 433, as applicable,
under the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under such Rule 424(b) or Rule 433 were received in
a timely manner by the Commission.
12

--------------------------------------------------------------------------------



(b)            The Company will not issue any sales orders to the Agent while in
possession of any material nonpublic information, and shall at all times
maintain controls to ensure the same. The Company shall immediately instruct the
Agent to cease sales activities if it is, or has reason to believe it will be,
in the possession of material nonpublic information concerning the Company or
its business, operations, financial position or prospects.
4.3           Amendments and Supplements to the Prospectus and Other Securities
Act Matters.  If, after the Effective Date through the last time that a
prospectus is required by the Securities Act (including, without limitation,
pursuant to Rule 173(d)) to be delivered in connection with sales of the Shares,
any event shall occur or condition shall exist as a result of which it is
necessary to amend or supplement the Prospectus (including any documents
incorporated by reference therein) so that the Prospectus does not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered to a purchaser, not misleading, or if in the opinion
of the Agent or counsel for the Agent it is otherwise necessary to amend or
supplement the Prospectus to comply with applicable law, including the
Securities Act and the Exchange Act, the Company agrees (subject to
Section 4.04) to promptly prepare, file with the Commission and furnish at its
own expense to the Agent, amendments or supplements to the Prospectus so that
the statements in the Prospectus as so amended or supplemented will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law, including the Securities Act.  Neither the Agent’s consent to, nor delivery
of, any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 4.04.
4.4           Agent’s Review of Proposed Amendments and Supplements. After the
Effective Date through the last time that a prospectus is required by the
Securities Act (including, without limitation, pursuant to Rule 173(d)) to be
delivered in connection with sales of the Shares, prior to amending or
supplementing the Registration Statement or the Prospectus (including any
amendment or supplement through incorporation of any report filed under the
Exchange Act), the Company shall furnish to the Agent for review, a reasonable
amount of time (but in no event fewer than 3 business days prior to the filing)
prior to the proposed time of filing or use thereof, a copy of each such
proposed amendment or supplement, and the Company shall not file or use any such
proposed amendment or supplement to which the Agent, after receiving reasonable
advanced notice, objects prior to such filing or use.
4.5           Free Writing Prospectuses. The Company will cause each amendment
to the Registration Statement or supplement to the Prospectus, and each filing
or report incorporated therein, to be prepared in form and substance as required
by the Act, the rules and regulations thereunder, the Exchange Act and the rules
and regulations thereunder, and to be timely filed with the Commission.  The
Company represents and agrees that, unless it obtains the prior consent of the
Agent, and the Agent represents and agrees that, unless it obtains the prior
consent of the Company, it has not made and will not make any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus, or that
would otherwise constitute a “free writing prospectus” as defined in Rule 405,
required to be filed with the Commission.  Any such free writing prospectus
consented to by the Company and Agent  is hereinafter referred to as a
“Permitted Free Writing Prospectus.”  The Company represents that it has treated
and agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433 (“Rule 433”), and has
complied and will comply with the requirements of Rules 164 and 433, as
applicable to any Permitted Free Writing Prospectus, including timely Commission
filings where required, legending and record keeping.
For the purposes of this Section, “Issuer Free Writing Prospectus” means any
“issuer free writing prospectus,” as defined in Rule 433  under the Act,
relating to the Shares in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).
4.6           Filing of Agent Free Writing Prospectuses. The Company shall not
take any action that would result in the Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Agent that the Agent
otherwise would not have been required to file thereunder.
13

--------------------------------------------------------------------------------



4.7           Copies of Registration Statement and Prospectus.  After the
Effective Date through the last time that a prospectus is required by the
Securities Act (including, without limitation, pursuant to Rule 173(d)) to be
delivered in connection with sales of the Shares, the Company agrees to furnish
the Agent with copies (which may be electronic copies) of the Registration
Statement and each amendment thereto, and with copies of the Prospectus and each
amendment or supplement thereto in the form in which it is filed with the
Commission pursuant to the Securities Act or Rule 424(b) under the Securities
Act, both in such quantities as the Agent may reasonably request from time to
time; and, if the delivery of a prospectus is required under the Securities Act
or under the blue sky or securities laws of any jurisdiction at any time on or
prior to the applicable Settlement Date for any Selling Period in connection
with the offering or sale of the Shares and if at such time any event has
occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it is necessary during such same
period to amend or supplement the Prospectus or to file under the Exchange Act
any document incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify the Agent and to request that
the Agent suspend offers to sell Shares (and, if so notified, the Agent shall
cease such offers as soon as practicable); and if the Company decides to amend
or supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance; provided, however, that if during such same period the Agent is
required to deliver a prospectus in respect of transactions in the Shares, the
Company shall promptly prepare and file with the Commission such an amendment or
supplement.
4.8           Blue Sky Compliance.  The Company shall reasonably cooperate with
the Agent and counsel for the Agent to qualify or register the Shares for sale
under (or obtain exemptions from the application of) the state securities or
blue sky laws or Canadian provincial securities laws of those jurisdictions
reasonably designated by the Agent, shall comply with such laws and shall
continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Shares.  The Company shall not be required
to qualify as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. 
The Company will advise the Agent promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the Shares
for offering, sale or trading in any jurisdiction or any initiation or threat of
any proceeding for any such purpose, and in the event of the issuance of any
order suspending such qualification, registration or exemption, the Company
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.
4.9           Rule 158.  To make generally available to its holders of the
Shares as soon as practicable, but in any event not later than 18 months after
the effective date of the Registration Statement (as defined in Rule 158(c)
under the Securities Act), an earnings statement of the Company and its
consolidated subsidiaries (which need not be audited) complying with Section
11(a) of the Securities Act (including the option of the Company to file
periodic reports in order to make generally available such earnings statement,
to the extent that it is required to file such reports under Section 13 or
Section 15(d) of the Exchange Act, pursuant to Rule 158 under the Securities
Act).
4.10         Listing; Reservation of Shares; Transfer Agent.  The Company shall
(a) use its best efforts to list, subject to notice of issuance, the Shares on
NYSE MKT and to maintain the listing of the Shares on NYSE MKT; (b) shall
reserve and keep available at all times, free of preemptive rights, Shares for
the purpose of enabling the Company to satisfy its obligations under this
Agreement; and (c) engage and maintain, at its expense, a registrar and transfer
agent for the Shares.
4.11         Due Diligence.  On each Representation Date, in connection with any
Issuance and otherwise from time to time at the reasonable request of the Agent,
the Company shall permit and assist representatives of the Agent and counsel to
the Agent to conduct due diligence with the appropriate business, financial and
legal representatives and directors of the Company, consistent with such
parties’ due diligence prior to the date hereof and otherwise appropriate under
the circumstances in the reasonable discretion of the Agent, including, but not
limited to, due diligence regarding the business and financial condition of the
Company, reasonable requests for documents, conference calls regarding these
matters and conference calls with representatives of the Company’s internal and
outside counsel providing legal opinions pursuant to this Agreement.  Prior to
the filing of any document with the Commission that would constitute a
Triggering Event specified in Section 4.13, the Company shall furnish to the
Agent for review, a reasonable amount of time prior to the proposed time of
filing or use thereof, a copy of each such document, and the Company shall not
file or use any such document to which the Agent, after receiving reasonable
advanced notice, objects prior to such filing or use.
14

--------------------------------------------------------------------------------



4.12         Representations and Warranties.  The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto), and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).
4.13         Deliverables upon a Triggering Event. The Company agrees that,
during the term of this Agreement, upon (a) the amendment or supplement of any
Registration Statement or Prospectus, including any document incorporated by
reference therein, (b) the filing with the Commission of an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (or an amendment thereto), (c) the
filing with the Commission of a Current Report on Form 8-K of the Company that
is material to the offering of securities of the Company, in the reasonable
discretion of the Agent, or (d) at such other times as may be reasonably
requested by the Agent (unless the Company is not then selling Shares through
the Agent and has not requested the Agent to sell Shares).
(any such event, a “Triggering Event”), then the Company shall deliver or cause
to be delivered to the Agent on the date of such Triggering Event, the
following:
(x)           the written legal opinions of Olshan Frome Wolosky, LLP counsel to
the Company, dated the date of delivery in the form of Exhibit B, or, in the
discretion of the Agent, a reliance letter from such counsel to the Agent,
permitting the Agent to rely on a previously delivered opinion letter, modified
as appropriate for any passage of time or Triggering Event (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of such
Representation Date).
(y)          the written comfort letter of AJSH & Co., or other independent
accountants retained by the Company, in form and substance satisfactory to the
Agent.
4.14         Investment Limitation.  The Company shall not invest or otherwise
use the proceeds received by the Company from its sale of any Shares in such a
manner as would require the Company or any of the Subsidiaries to register as an
investment company under the Investment Company Act.  The Company will conduct
its business in a manner so that it will not become subject to the Investment
Company Act.
4.15         Market Activities.  The Company will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of the Common Shares or
any other reference security, whether to facilitate the sale or resale of the
Shares or otherwise, and the Company will, and shall cause each of its
Affiliates to, comply with all applicable provisions of Regulation M.  If the
limitations of Rule 102 of Regulation M (“Rule 102”) do not apply with respect
to the Shares or any other reference security pursuant to any exception set
forth in Section (d) of Rule 102, then promptly upon notice from the Agent (or,
if later, at the time stated in the notice), the Company will, and shall cause
each of its Affiliates to, comply with Rule 102 as though such exception were
not available but the other provisions of Rule 102 (as interpreted by the
Commission) did apply.
4.16         Notifications.  The Company will not, directly or indirectly, offer
or sell any Common Shares (other than the Shares) or securities convertible into
or exchangeable for, or any rights to purchase or acquire, common stock, during
the period from the date of this Agreement through the final Settlement Date for
the sale of Shares hereunder without (i) giving the Agent at least eight hours
prior written notice specifying the nature of the proposed sale and the date of
such proposed sale and (ii) suspending activity under this program for such
period of time as may reasonably be determined by agreement of the Company and
the Agent; provided, however, that no such notice and suspension shall be
required in connection with the Company’s issuance or sale of (i) shares of
common stock pursuant to any employee or director stock option or benefits plan,
stock ownership plan, dividend reinvestment plan described in the Prospectus, as
such plans may be amended from time to time, (ii) common stock, options and
equity-based awards issued pursuant to the exception contained in NASDAQ Rule
5635(c)(3) and (iii)  common stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding on the
date hereof.  Notwithstanding the foregoing, this paragraph 4.16 shall not apply
during periods that the Company is neither selling Shares through the Agent nor
has requested the Agent to sell Shares.
15

--------------------------------------------------------------------------------



5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT
5.1           Conditions Precedent and the Obligation of the Agent to Sell
Shares.  The right of the Company to deliver an Issuance Notice hereunder is
subject to the satisfaction, on the date of delivery of such Issuance Notice,
and the obligation of the Agent to use its commercially reasonable efforts to
place Shares during the applicable Selling Period is subject to the
satisfaction, on the applicable Settlement Date, of each of the following
conditions:
(a)            Accuracy of the Company’s Representations and Warranties;
Performance by the Company.  The representations and warranties of the Company
shall be true and correct as of each applicable Representation Date as though
made at such time. The Company shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to such date.
(b)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits or directly and materially adversely affects any of the
transactions contemplated by this Agreement, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by this Agreement.
(c)            Material Adverse Changes.  Since the Effective Date, no event
that had or would reasonably be expected to have a Material Adverse Change shall
have occurred that has not been disclosed in the Registration Statement or the
Prospectus (including the documents incorporated by reference therein and any
supplements thereto).
(d)            No Suspension of Trading In or Delisting of Common Shares; Other
Events.  The trading of the Common Shares (including, without limitation, the
Shares) shall not have been suspended by the Commission, the Principal Market or
FINRA since the immediately preceding Settlement Date or, if there has been no
Settlement Date, the Effective Date, and the Shares (including, without
limitation, the Shares) shall have been approved for listing or quotation on and
shall not have been delisted from the Principal Market.  There shall not have
occurred (and be continuing in the case of occurrences under clauses (i) and
(ii) below) any of the following:  (i) if trading generally on the NYSE MKT, the
New York Stock Exchange or The Nasdaq Stock Market has been suspended or
materially limited, or minimum and maximum prices for trading have been fixed,
or maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, FINRA or any other governmental
authority, or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States; (ii) a general
moratorium on commercial banking activities in New York declared by either
federal or New York state authorities; or (iii) any material adverse change in
the financial markets in the United States or in the international financial
markets, any outbreak or escalation of hostilities or other calamity or crisis
involving the United States or the declaration by the United States of a
national emergency or war or any change or development involving a prospective
change in national or international political, financial or economic conditions,
if the effect of any such event specified in this clause (iii) in the sole
judgment of the Agent makes it impracticable or inadvisable to proceed with the
sale of Shares of the Company.
(e)            The independent registered public accounting firms who have
audited the financial statements included or incorporated by reference in the
Registration Statement shall have furnished to the Agent a letter required to be
delivered pursuant to Section 4.13 on or before the date on which satisfaction
of this condition is determined.
(f)             Legal Opinions.  The counsel specified in Section 4.13 shall
have furnished to the Agent their written opinions required to be delivered
pursuant to Section 4.13 on or before the date on which satisfaction of this
condition is determined.  Counsel to the Agent shall have furnished to the
Agent, upon request, a written opinion with respect to such matters as the Agent
may reasonably request.
(g)            Officers’ Certificate.  The Company shall have furnished or
caused to be furnished to the Agent an officers’ certificate executed by the
Chief Executive Officer, the President or any Executive or Senior Vice President
of the Company and by the Chief Financial Officer of the Company, signing in
such respective capacities, required to be delivered pursuant to Section 5.02 on
or before the date on which satisfaction of this condition is determined.
(h)            Other Documents.  On the Effective Date and prior to each
Issuance Date and Settlement Date, the Agent and its counsel shall have been
furnished with such documents as they may reasonably request in order to
evidence the accuracy and completeness of any of the representations or
warranties, or the fulfillment of the conditions, herein contained; and all
proceedings taken by the Company in connection with the issuance and sale of the
Shares as herein contemplated shall be satisfactory in form and substance to the
Agent and its counsel.
16

--------------------------------------------------------------------------------



5.2           Documents Required to be Delivered on each Issuance Date.  The
Agent’s obligation to use its commercially reasonable efforts to place Shares
pursuant to an Issuance hereunder shall additionally be conditioned upon the
delivery to the Agent on or before the Issuance Date of a certificate in form
and substance reasonably satisfactory to the Agent, executed by the Chief
Executive Officer, the President or the Chief Financial Officer of the Company,
to the effect that all conditions to the delivery of such Issuance Notice shall
have been satisfied as at the date of such certificate (which certificate shall
not be required if the foregoing representations shall be set forth in the
Issuance Notice).
6. INDEMNIFICATION AND CONTRIBUTION
6.1           Indemnification of the Agent.  The Company agrees to indemnify and
hold harmless the Agent, each director, officer, employee, partner and agent of
the Agent and each person, if any, who (i) controls the Agent within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act or (ii) is controlled
by or is under common control with the Agent (collectively, the “Agent
Indemnitees”), as follows:
(a)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;
(b)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Company; and
(c)            against any and all expense whatsoever, as incurred (including,
subject to Section 6.2 below, the reasonable fees and disbursements of legal
counsel chosen by the Agent), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above; provided, however, that this indemnity agreement shall not apply
to any loss, liability, claim, damage or expense to the extent arising out of
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto) or any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto).
6.2           Indemnification Procedures.  Any indemnified party that proposes
to assert the right to be indemnified under this Article V will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Article V, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from any
liability that it might have to any indemnified party to the extent it is not
materially prejudiced as a result thereof.  If any such action is brought
against any indemnified party and it notifies the indemnifying party of its
commencement, the indemnifying party will be entitled to participate in and, to
the extent that it elects by delivering written notice to the indemnified party
promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with legal counsel reasonably satisfactory
to the indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below.  The indemnified party will have the right to employ
its own legal counsel in any such action, but the fees, expenses and other
charges of such legal counsel will be at the expense of such indemnified party
unless (1) the employment of legal counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on the written advice of legal counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, (3)
a conflict or potential conflict exists (based on the written advice of legal
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or (4)
the indemnifying party has not in fact employed legal counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of legal counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties.  All
such fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly as they are incurred.  An indemnifying party will
not be liable for any settlement of any action or claim effected without its
written consent (which consent will not be unreasonably withheld).
17

--------------------------------------------------------------------------------



6.3           Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification to the Agent provided
for in the foregoing paragraphs of this Article 6 is applicable in accordance
with its terms but for any reason is held to be unavailable from the Company,
the Company will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Act, officers of the Company who
signed the Registration Statement and directors of the Company, who also may be
liable for contribution) to which the Company and the Agent may be subject in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent on the other.  The
relative benefits received by the Company on the one hand and the Agent on the
other hand shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total compensation (before deducting expenses) received by the Agent
from the sale of Shares on behalf of the Company.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Agent, on the other, with respect to the statements or omission which
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering.  Such relative fault shall be determined by reference to whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 6.3 were to be determined by pro rata
allocation or by any other method of allocation, which does not take into
account, the equitable considerations referred to herein.  The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense or damage, or action in respect thereof, referred to above in this
Section 6.3 shall be deemed to include, for the purpose of this Section 6.3, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.  For
purposes of this Section 6.3, any person who controls Agent within the meaning
of the Act will have the same rights to contribution as the Agent.  Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 6.3, will notify any such party or parties from whom
contribution may be sought, but the omission so to notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 6.3.  No party will be liable for
contribution with respect to any action or claim settled without its written
consent (which consent will not be unreasonably withheld).
6.4           The indemnity and contribution provided by this Article 6 shall
not relieve the Company from any liability the Company may otherwise have
(including, without limitation, any liability the Company may have for a breach
of its obligations to deliver Shares on any Settlement Date pursuant to Article
2 above).
7. TERMINATION & SURVIVAL
7.1           Term.  Subject to the provisions of this Article 7, the term of
this Agreement shall continue from the Effective Date until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Article 7.
7.2           Termination; Survival Following Termination.  Either party may
terminate this Agreement prior to the end of the Agency Period by giving one
Trading Day’s written notice to the other party; provided that, (a) the Company
shall remain obligated hereunder in respect of sales of Shares effected prior to
the effectiveness of such termination pursuant to any then outstanding Issuance
Notices and shall remain obligated to pay any Selling Commissions to the Agent
pursuant to Sections 2.02(f) and 2.04; and (b) Articles 6, 7 and 8 shall survive
termination of this Agreement.
7.3           Other Survival Provisions.  In addition to the survival provision
of Section 7.02, the respective indemnities, agreements, representations,
warranties and other statements of the Company, of its officers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of the Agent or the Company or any of
its or their partners, officers or directors or any controlling person, as the
case may be, and, anything herein to the contrary notwithstanding, will survive
delivery of and payment for the Shares sold hereunder.
18

--------------------------------------------------------------------------------



8. MISCELLANEOUS
8.1           Press Releases and Disclosure.  The Company may issue a press
release describing the material terms of the transactions contemplated hereby as
soon as practicable following the Effective Date, and shall file with the
Commission a Current Report on Form 8K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval of the other
party hereto, except as may be necessary or appropriate in the reasonable
opinion of the party seeking to make disclosure to comply with the requirements
of applicable law or stock exchange rules. If any such press release or like
public statement is so required, the party making such disclosure shall consult
with the other party prior to making such disclosure, and the parties shall use
all commercially reasonable efforts, acting in good faith, to agree upon a text
for such disclosure that is reasonably satisfactory to all parties hereto.
8.2           No Advisory or Fiduciary Relationship.  The Company acknowledges
and agrees that (a) the transactions contemplated by this Agreement are
arm’s-length commercial transactions, (b) in connection with the transactions
contemplated by this Agreement and the process leading to such transactions, the
Agent is and has been acting solely as a principal and is not the agent or
fiduciary of any of the Company, or its stockholders, creditors, employees or
any other party, (c) the Agent has not assumed nor will assume an advisory or
fiduciary responsibility in favor of the Company with respect to the
transactions contemplated by this Agreement or the process leading thereto
(irrespective of whether the Agent has advised or is currently advising the
Company on other matters) and the Agent shall not have any obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement, (d) the Agent and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, and (e) the Agent has not
provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated by this Agreement and the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.  In addition, each of the parties hereto acknowledges that it is a
sophisticated business person who was adequately represented by counsel during
negotiations regarding the provisions hereof, including, without limitation, the
indemnification provisions of Article 6, and is fully informed regarding said
provisions, and that the provisions of Article 6 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement and the Prospectus (and any amendments and
supplements thereto), as required by the Securities Act and the Exchange Act.
8.3           Research Analyst Independence.  The Company acknowledges that the
Agent’s research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions.  The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.
8.4           Notices.  All communications hereunder shall be in writing, shall
be effective upon actual receipt by the intended recipient and (except to the
extent other forms of delivery are specified in this Agreement) shall be mailed,
hand delivered or telecopied and confirmed to the parties hereto as follows:
If to the Agent:
IFS Securities, Inc. (doing business as
Brinson Patrick, a division of IFS Securities, Inc.)
3 Columbus Circle, 15th Floor
New York, NY  10019
Fax: (212) 453-5555
Attn: Corporate Finance
Email: twyche@bpifs.com
 
19

--------------------------------------------------------------------------------



with a copy to:


Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue
New York, NY  10176
Fax: (212) 986-8866
Attn:  Lawrence Hui
Email: lhui@kkwc.com


If to the Company:
India Globalization Capital, Inc.
4336 Montgomery Ave
Bethesda, Maryland 20814
Facsimile:  (240) 465-0273
Attention:  Ram Mukunda


with a copy to:
Spencer Feldman
Olshan Frome Wolosky, LLP
65 East 55th Street
New York, NY 10022
Facsimile: (212) 451-2222


For purposes of Section 2.02(d), the following persons are designated as those
individuals to whom confirmations should be delivered pursuant to Section
2.02(d), with their email addresses and telephone numbers corresponding to their
names below:
Ram Mukunda, ram@igcinc.us, (301) 983-0998
Claudia Grimaldi: cgrimaldi@igcinc.us (301) 983-0998
Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8.04.
8.5 Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the employees, officers and directors
and controlling persons referred to in Article VI, and in each case their
respective successors, and no other person will have any right or obligation
hereunder.
8.6 Partial Unenforceability.  The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof.  If any
Article, Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
8.7 Governing Law Provisions.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state.  Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the Borough of Manhattan in
the City of New York or the courts of the State of New York in each case located
in the Borough of Manhattan in the City of New York (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.
20

--------------------------------------------------------------------------------



With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.
8.8 Null and Void.  This Agreement is null and void if the ATM offering does not
process within seven (7) business days after this Agreement is signed.
8.9 General Provisions.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and may be
delivered by facsimile transmission or by electronic delivery of a portable
document format (PDF) file.  This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.  The Article and Section headings herein are for
the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.


[Signatures on Following Page]
 
 
 
 
 
21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.
INDIA GLOBALIZATION CAPITAL, INC.
By:     /s/ Ram Mukunda                    
                                      
Ram Mukunda
Chief Executive Officer
IFS SECURITIES, INC. (doing business as Brinson Patrick, a division of IFS
Securities, Inc.
By:    /s/  Todd
Wyche                                                              
Todd Wyche
Head of Brinson Patrick, a division of IFS Securities, Inc.


22

--------------------------------------------------------------------------------